Citation Nr: 0303953	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a traumatic head injury, to 
include lytic areas in the brain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from May 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002, rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) that, inter alia, denied the veteran's 
claim of service connection for lytic areas in the brain as a 
residual of a traumatic head injury.  In light of the fact 
that a claim of entitlement to service connection for a head 
injury had been previously denied by the RO in a June 1971 
rating decision, it is incumbent upon the Board to decide the 
threshold question of whether the claim can be reopened.  As 
will be explained below, the issue has been appropriately 
developed and is now ready for appellate review.  

In accordance with the Board's decision set forth below, the 
Board will be undertaking additional development on the issue 
of entitlement to service connection for residuals of a 
traumatic head injury, to include lytic areas in the brain, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002).  Thereafter, the Board will provide 
notice of that development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.

It is noted in passing that in March 2002, the veteran filed 
a claim for an increased evaluation for his service-connected 
post-traumatic stress disorder.  This issue has not been 
adjudicated and is therefore referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of whether 
new and material evidence has been received to reopen a 
previously denied claim has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  Service connection for a head injury was denied in a June 
1971 RO decision on the basis that there was no evidence of a 
head injury in service, and no evidence of the existence of 
residuals of a head injury at the time of the rating 
decision.  The veteran did not timely appeal the June 1971 
rating decision.  

3.  The appellant has presented new medical evidence since 
June 1971 that is so significant as to the issue of 
entitlement to service connection for residuals of a 
traumatic head injury that it must be considered in order to 
fairly decide the merits of that claim for service 
connection.  


CONCLUSION OF LAW

The June 1971 RO decision that denied the claim of 
entitlement to service connection for residuals of a head 
injury is final; new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 3.160(d), 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a traumatic head injury, characterized as lytic 
areas in the brain.  In light of the fact that there has been 
a prior denial of that claim, the threshold issue of whether 
the requisite new and material evidence has been submitted to 
reopen a previously denied claim must be considered.  In the 
interest of clarity, the Board will initially address the 
matter of whether this case has been appropriately developed 
for appellate purposes.  Thereafter, the Board will present 
an analysis of the veteran's claim to reopen.



Veterans Claims Assistance Act of 2000

As noted in a December 2001 letter to the veteran from the 
RO, and the April 2002 statement of the case, there was a 
significant change in the law prior to the initiation of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in February 2001, the veteran clearly 
identified the disability in question, the basis for the 
claim and the benefit sought.  The claim appeared 
substantially complete on its face. 

The former well grounded claim requirement

The RO has denied the veteran's claim not on the basis of 
whether it was not well grounded but on the current standard 
of review which requires that after the evidence has been 
assembled, it is VA's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  As 
previously indicated, in light of the fact that a claim of 
entitlement to service connection for a head injury had been 
previously denied by the RO in a June 1971 rating decision, 
it is incumbent upon the Board to decide the threshold 
question of whether the claim can be reopened based upon the 
submission of the requisite new and material evidence.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 2002 rating decision and the April 2002 statement of 
the case.  In those decisions, the veteran was advised that 
there was no competent medical evidence of a head injury in 
service, and no competent medical evidence that the veteran's 
current lytic areas in the brain are related to service.  A 
letter from the RO dated in December 2001 specifically 
advised the veteran of his rights and responsibilities under 
the VCAA.  In that letter and in the April 2002 statement of 
the case, the veteran was advised what evidence he should 
submit and that VA would assist him in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the 
veteran, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  The veteran was asked on 
several occasions to submit the names of any private or VA 
medical providers who had treated him for the claimed 
disorders, along with completed authorizations, so that the 
RO could obtain any records identified.  The veteran 
responded to these requests, and the available evidence was 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  

It is noted at this juncture, that the veteran's service 
medical records are available for review.  The veteran 
indicated that he injured his head in service, but noted that 
he was treated and was immediately sent back to work and for 
that reason there is likely no record of that injury.  The 
Board finds that the RO undertook a reasonably exhaustive 
search for those records, and that any further efforts are 
not justified.  

Finally, the Board notes that the veteran has not been 
afforded a specific VA examination for the purpose of 
determining whether there are current residuals of a head 
injury that are related to service.  In light of the 
disposition herein, development will be undertaken that will 
include a pertinent VA examination.  38 C.F.R. § 3.159(c)(4) 
(2002).  

Accordingly, there is sufficient evidence to decide this 
implicit request to reopen a previously denied claim of 
entitlement to service connection for residuals of a 
traumatic head injury.  The veteran was advised of the 
evidence he needed and was provided ample opportunity to 
submit or identify additional evidence or argument in support 
of his claim.  

New and Material Evidence to Reopen the Claim 

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  A claimant 
has one year from notification of a decision of the agency of 
original jurisdiction to file the notice of disagreement, and 
the decision becomes final if a notice of disagreement is not 
filed within that time.  38 U.S.C.A. § 7105(b), (c); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2002).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction (here, the RO) mailed the statement of 
the case to the appellant, or within the remainder of the 1-
year period from the date of mailing of notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

The appellant is seeking service connection for residuals of 
a head injury, which he states are the lytic areas in his 
brain that were disclosed on examination in July 1997.  He 
contends that these began in or were the result of service, 
and specifically, they are the result of having accidentally 
struck his head on three nails that were protruding from the 
ceiling while he was building a guard shack while stationed 
in Da Nang, Vietnam.  However, inasmuch as a final decision 
as to that issue has been rendered, the initial matter before 
the Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.

Service connection for a head injury was denied in a June 
1971 RO decision on the basis that there was no evidence of a 
head injury in service, and no evidence of the existence of 
residuals of a head injury at the time of the rating 
decision.  The appellant was notified of the decision in June 
1971 and given his appeal rights.  The appellant did not file 
a timely notice of disagreement from the date of notification 
of the denial of that claim.  The June 1971 decision of the 
RO is therefore final.  This was the last final denial on any 
basis of that claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.160(d), 20.302.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45,620.  Because the 
veteran's claim was initiated in February 2001, prior to 
August 2001, his claim will be adjudicated by applying the 
regulation in effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the underlying basis of the RO's last final 
denial of entitlement to service connection for a head injury 
was that there was no evidence of a head injury in service, 
and no evidence of the existence of residuals of a head 
injury at the time of the rating decision.  Consequently, the 
Board must determine if any of the evidence received 
subsequent to the June 1971 determination is both "new" and 
"material," to the question of whether the veteran has 
current residuals of head trauma that is related to service 
or to a service-connected disorder.  In essence, any newly 
submitted evidence must, assuming its credibility, be new and 
must support the existence of residuals of head trauma that 
is related to service.  

New and material evidence has been received.  Medical 
evidence associated with the claims file subsequent to the 
RO's denial of the claim in 1971 includes private treatment 
records dated in July 1997 subsequent to a motor vehicle 
accident in which the veteran's head went through the back 
windshield.  Because of the severity of the injury, x-ray 
studies were performed.  These x-rays showed three small 
lower density or lytic areas in his cranium lying frontally.  

This evidence bears directly and substantially upon the 
specific matter under consideration and was not considered by 
the RO in its June 1971 decision.  Essentially, this evidence 
shows a current injury, and assuming the credibility of the 
veteran's statements, they could represent current residual 
of a traumatic head injury that is related to service.  
Therefore, these additional medical records are so 
significant that they must be considered in order to fairly 
decide the merits of this claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  

In summary, new evidence has been presented that is so 
significant as to the issue of entitlement to service 
connection for residuals of head trauma that it must be 
considered in order to decide the veteran's claim.  New and 
material evidence has thus been presented.  The claim is, 
therefore, reopened, and to that extent, the appeal is 
granted.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
§§ 3.156, 3.160(d), 20.302, 20.1100 (2002).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of a 
traumatic head injury is reopened.  To this extent only, the 
appeal is granted.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

